DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-18 and 20-21 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding Claim 1, the references fail to teach, disclose, or suggest, either alone or in combination, the movable contact electrically connects the first electrode and the second electrode by engaging the tapered profile with the first electrode opening and the second electrode opening; and an actuator arranged to force the movable contact from the open position to the closed position; wherein at least one of the first electrode and the second electrode is flexibly attached to the housing and in combination with the rest of the limitations of the claim.
Regarding Claim 14, the references fail to teach, disclose, or suggest, either alone or in combination, the movable contact electrically connects the first electrode and the second electrode by engaging the tapered profile with the first electrode opening and the second electrode opening; and an actuator arranged to force the movable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed on 02/04/2022, have been fully considered and are persuasive.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IMAN MALAKOOTI/           Examiner, Art Unit 2833                                                                                                                                                                                             

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833